Citation Nr: 1432889	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-18 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1979 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for sleep apnea.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in June 2014.  A transcript of the hearing has been reviewed and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran asserts that symptoms of sleep apnea began during military service.  Specifically, he reported that during military service, he went on sick call for a number of symptoms related to sleep apnea, but did not identify those symptoms as being indicative of sleep apnea.  

In a lay statement from his spouse dated in December 2009, she reported that the claimant started snoring during military service.   

At the June 2014 Board hearing, he also asserted that lifting weights, staying in shape for the military and getting a bigger chest contributed to his sleep apnea.  

While service treatment records indeed note complaints of sore throat, tonsillitis, pharyngitis, difficulty breathing, dry cough and hoarseness of voice, there is no indication that the in-service symptoms are related to his currently diagnosed sleep apnea.  

On remand, the Veteran should be provided a VA examination to determine whether his currently diagnosed sleep apnea is etiologically related to his active service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges the September 2009 private opinion where the physician determined that the symptoms of sleep apnea, in all probability, began some time during the Veteran's period of military service.  However, the physician did not indicate which in-service symptoms were related to sleep apnea and he did not provide a rationale to support his decision.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Therefore, the Board finds that the private opinion is inadequate.

At the Travel Board hearing, the Veteran also stated that he received treatment for his sleep apnea from a private physician.  However, the treatment records have not been associated with the claims file.  VA must make reasonable attempts to obtain those records.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all private medical treatment for a sleep apnea and furnish appropriate authorization for the release of the medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2. Schedule the Veteran for an appropriate VA examination for sleep apnea.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished in the examination report or in an addendum report.  All necessary studies and tests should be conducted.

The examiner should describe and diagnose the Veteran's sleep apnea or any other chronic sleep disorder found to be present.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any sleep disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The examiner is advised that the Veteran is competent to report symptoms and that his reports must be considered in formulating the requested opinion.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



